Title: John Adams to Abigail Adams, 27 August 1778
From: Adams, John
To: Adams, Abigail



Passi August 27. 1778

I shall inclose by this Opportunity, by Mr. Ingersol, Son of Mr. Ingersol of Connecticut, the late Judge of Admiralty at Philadelphia, but very different from his Father in his political sentiments, the Journals of Paris. But must refer you to the Public Papers for News.
Indeed there is a Famine for News at present, here and in England. Not a Word from M. Destaing, nor from America since beginning of July.—We are all Impatience.
We are all well here. The Climate, the Air, and the manner of living agree very well with our Health. But when will the happy Time arrive, that I shall return to the scaene of my Happiness.
I have several Times sent some Things to you and shall continue to do so. But draw upon me for what Money you want.
Remember me, to Father, Mother, Brothers, Sisters, Uncles, Aunts, Cousins, and to those which I ought to have mentioned, first of all Children.

I am yours, ever yours,
John Adams

